Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,980,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current invention are anticipated by the ‘941 patent.  This is an anticipatory double patenting rejection.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,596,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current invention are anticipated by the ‘318 patent.  This is an anticipatory double patenting rejection.

	Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 
regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Independent claims 1 and 4 recites “detecting or determining an alert or alarm state on the mobile communications device”. It is unclear if the claim limitation covers the “…detecting an alert or alarm state…” or if the claim limitation covers the determining an alert or alarm state…”. For the solely purpose of prior art analysis, Examiner has assumed that the claim limitation recites as follows: “… detecting or determining an alert or alarm state on the mobile communications device…”. 
Claims 2-3 and 5-6 are dependent claims of independent claims 1 and 4, which do not cure the deficiencies. Therefore, claims 1-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Independent claims 7 and 14 recites “…a CGM app…” throughout the numerous claim limitations of each of the independent claims 7 and 14, respectively. It is unclear what the recited “CGM app” stands for. For the solely purpose of prior art analysis, Examiner has assumed that the claim limitation term recites as follows: “…continuous glucose monitoring (CGM) application…”, as fully supported by paragraph 0050 of the original filed application disclosure. 
Claims 8-13 and 15-20 are dependent claims of independent claims 7 and 14, which do not cure the deficiencies. Therefore, claims 7-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Independent claims 7 and 14 recites “…a bolus calculator or a medicament delivery app…” throughout the numerous claim limitations of each of the independent claims 7 and 14, respectively. It is unclear if the claim limitation recites “…a bolus calculator or a medicament delivery app…” or “…a bolus calculator application or a medicament delivery application…”. For the solely purpose of prior art analysis, Examiner has assumed that the claim limitation recites as follows: “…a bolus calculator application or a medicament delivery application. 
Claims 8-13 and 15-20 are dependent claims of independent claims 7 and 14, which do not cure the deficiencies. Therefore, claims 7-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0171871 A1, hereinafter Zhang) in view of Raduchel (US 2008/0309485 A1, hereinafter Raduchel). 

Regarding independent claim(s) 1, Zhang discloses a method for providing an alert or alarm to a user using a mobile communications device, comprising: detecting or determining an alert or alarm state on the mobile communications device, the alert or alarm state pertaining to an instantiated app (reads on Para 0038 and Fig. 1-2, identifying one or more alarms having an activation mode and an activation time during the operation of the user device. A calendar application that is executed by the processor, stored in memory 14 or otherwise accessible by the processor may identify one or more events, scheduled to occur during operation, for which one or more reminders are to be provided); and determining if the mobile communications device is in a state inhibiting audible alerts or alarms (reads on Para 0037-0038 and Fig. 2, during the silent mode, the user device will not generate audible output to alert the user of an incoming call, an incoming message or the like. Thus, the user device generally remains quiet during the silent mode of operation). 
Although, Zhang discloses a device silent mode of operation that selectively configures alarms prior to commencement of a silent mode of operation by receiving an indication of at least a start time for a silent mode of operation of a device, identifying one or more alarms responsive to the indication of at least the start time for the silent mode of operation and presenting a prompt regarding a potential change to at least one of the activation mode or the activation time for at least one alarm that was identified, (see Abstract and Figures 2-3). 
However, Zhang does not appears to specifically disclose wherein if the communications device is in a state inhibiting audible alerts or alarms, then determining if an alternate audible pathway exists on the mobile communications device; and if an alternate audible pathway exists, then rendering the alert or alarm using the alternate audible pathway. 
In the same field of endeavor, Raduchel discloses wherein if the communications device is in a state inhibiting audible alerts or alarms, then determining if an alternate audible pathway exists on the mobile communications device (reads on Para 0048 and Fig. 3, the mobile device 220 overrides or disregards the audible alert setting after determining that the text message is a coded text message and, optionally, after determining that the device sending the coded text message is authorized (380)); and if an alternate audible pathway exists, then rendering the alert or alarm using the alternate audible pathway (reads on Para 0048-0049 and Fig. 3, the mobile device 220 invokes the audible alert (390). The audible alert invoked in response to receiving a coded text message may be different than a normal audible alert). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the device silent mode of operation mechanism of Zhang in order to have incorporated the disable audible alert override mechanism, as disclosed by Raduchel, into the device silent mode of operation mechanism of Zhang since both of these mechanisms are directed to communication devices in a silent mode operation mechanisms and by incorporating the teachings of Raduchel into Zhang would produce a mechanism for overriding volume control settings at the mobile device in silent mode and invoking an audible alert at the mobile device, as disclosed by Raduchel, (see Abstract and Figure 3). 

Regarding dependent claim(s) 2, the combination of Zhang and Raduchel discloses the method as in claim 1. Raduchel further discloses wherein the alternate audible pathway includes a voice channel or a music or other sound playback channel (reads on Para 0049-0050 and Fig. 3, the audible alert invoked in response to receiving a coded text message may be different than a normal audible alert. The alarm condition may be an alert that is louder or at a different pitch than a typical ring of the mobile device 220).

Regarding dependent claim(s) 3, the combination of Zhang and Raduchel discloses the method as in claim 1. Raduchel further discloses wherein following the determining if an alternate audible pathway exists on the mobile communications device, determining if a user has indicated that the alternate audible pathway is not to be used, and if so, then suppressing the rendering of the alert or alarm using the alternate audible pathway (reads on Para 0048-0050, 0062 & 0065 and Fig. 3 & 5, the mobile device 220 overrides or disregards the audible alert setting after determining that the text message is a coded text message and the mobile device 220 invokes the audible alert. The audible alert invoked in response to receiving a coded text message may be different than a normal audible alert. The bypass settings check box portion 542 includes a ''Yes" check box and a "No" checkbox that are mutually exclusive. The bypass settings check box portion 542 enables a user to indicate whether current settings of the mobile device should be bypassed when the mobile device receives the first coded message).

Regarding independent claim(s) 4, Zhang discloses a method for providing an alert or alarm to a user using a mobile communications device, comprising: detecting or determining an alert or alarm state on the mobile communications device, the alert or alarm state pertaining to an instantiated app (reads on Para 0038 and Fig. 1-2, identifying one or more alarms having an activation mode and an activation time during the operation of the user device. A calendar application that is executed by the processor, stored in memory 14 or otherwise accessible by the processor may identify one or more events, scheduled to occur during operation, for which one or more reminders are to be provided); and determining if the mobile communications device is in a state inhibiting audible alerts or alarms (reads on Para 0037-0038 and Fig. 2, during the silent mode, the user device will not generate audible output to alert the user of an incoming call, an incoming message or the like. Thus, the user device generally remains quiet during the silent mode of operation). 
Although, Zhang discloses a device silent mode of operation that selectively configures alarms prior to commencement of a silent mode of operation by receiving an indication of at least a start time for a silent mode of operation of a device, identifying one or more alarms responsive to the indication of at least the start time for the silent mode of operation and presenting a prompt regarding a potential change to at least one of the activation mode or the activation time for at least one alarm that was identified, (see Abstract and Figures 2-3). 
However, Zhang does not appears to specifically disclose wherein if the communications device is in a state inhibiting audible alerts or alarms, then creating an override file, the override file configured to be capable of being executed by the operating system regardless of the particular user preference setting to provide the desired functionality of the software app, such that the override file causes a rendering of the alert or alarm on the mobile communications device. 
In the same field of endeavor, Raduchel discloses wherein if the communications device is in a state inhibiting audible alerts or alarms, then creating an override file, the override file configured to be capable of being executed by the operating system regardless of the particular user preference setting to provide the desired functionality of the software app, such that the override file causes a rendering of the alert or alarm on the mobile communications device (reads on Para 0048-0050 and Fig. 3, the mobile device 220 overrides or disregards the audible alert setting after determining that the text message is a coded text message and, optionally, after determining that the device sending the coded text message is authorized (380). The mobile device 220 invokes the audible alert (390). The audible alert invoked in response to receiving a coded text message may be different than a normal audible alert).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the device silent mode of operation mechanism of Zhang in order to have incorporated the disable audible alert override mechanism, as disclosed by Raduchel, into the device silent mode of operation mechanism of Zhang since both of these mechanisms are directed to communication devices in a silent mode operation mechanisms and by incorporating the teachings of Raduchel into Zhang would produce a mechanism for overriding volume control settings at the mobile device in silent mode and invoking an audible alert at the mobile device, as disclosed by Raduchel, (see Abstract and Figure 3).

Regarding dependent claim(s) 5, the combination of Zhang and Raduchel discloses the method as in claim 4. Raduchel further discloses wherein the override file causes a vibratory alert, such that the user is enabled to cause a vibration mode, and such that vibrations are employed to alert or alarm the user (reads on Para 0048-0050 and Fig. 3, the mobile device 220 overrides or disregards the audible alert setting after determining that the text message is a coded text message and the mobile device 220 invokes the audible alert (390). The alarm condition also may be associated with a vibrate feature and the mobile device 220 may be configured to vibrate in addition to invoking an audible alert).

Regarding dependent claim(s) 6, the combination of Zhang and Raduchel discloses the method as in claim 4. Raduchel further discloses wherein following the determining of an alert or alarm state on the mobile communications device, determining if a user has indicated that a rendering of the alert or alarm on the mobile communications device is to be suppressed, and if so, then suppressing the rendering of the alert or alarm using the override file (reads on Para 0044 and Fig. 3, the mobile device 220 disables an audible alert of the mobile device (310). The mobile device 220 may receive user input indicating a desire to disable the audible alert of the mobile device 220 and, in response to the user input, the mobile device 220 disables the audible alert).

Claims 7-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle et al. (US 2014/0325065 A1, hereinafter Birtwhistle) in view of Hernacki et al. (US 8,424,007 B1, Hernacki). 

Regarding independent claim(s) 7, Birtwhistle discloses a method of running multiple apps, comprising: running a CGM app on a mobile device (reads on Para 0020-0021 & 0042 and Fig. 1, at 77 the diabetes management application 14 processes the glucose measures. The diabetes management application 14 may then generate a graphical representation of the glucose measures); and running a bolus calculator or a medicament delivery app on the mobile device (reads on Para 0020-0021 & 0026 and Fig. 1, the diabetes management application 14 includes a bolus calculator. The diabetes management application 14 determines a bolus calculation based on the one or more glucose measures). 
Although, Birtwhistle discloses a diabetes management application that runs on a portable communication device and that allows persons with diabetes to transmit blood glucose measures to a healthcare professional and receive bolus advice instruction from the healthcare professional, (see Para 0004). 
However, Birtwhistle does not appear to specifically disclose wherein detecting that the CGM app, and the bolus calculator or medicament delivery app, are accessing a common memory location, the common memory location not associated with a shared database; and upon the detecting, shutting down the CGM app, or the bolus calculator or medicament delivery app, or causing the CGM app, or the bolus calculator or medicament delivery app, to indicate an error. 
In the same field of endeavor, Hernacki discloses a method of running multiple apps while minimizing the effects of errors on either, comprising: detecting that the CGM app, and the bolus calculator or medicament delivery app, are accessing a common memory location, the common memory location not associated with a shared database (reads on Col. 4-5 Lines 50-26 and Fig. 1, process of requesting access to a resource, application 124, which is running on operating system 122 of virtual machine 120, may request to read data from resource 144. Scheduling module 132 may also receive a separate request from application 114 on virtual machine 110. Application 114 may be a video editing program requesting to access the same memory resource that application 124 needs to access; Hernacki discloses identifying a first application and a second application accessing the same memory location); and upon the detecting, shutting down the CGM app, or the bolus calculator or medicament delivery app, or causing the CGM app, or the bolus calculator or medicament delivery app, to indicate an error (reads on Col. 10 Lines 6-31 and Fig. 5, receive a request to perform the second task, determine that the second task has priority over the first task, and then determine that the first task is being executed. Scheduling module 504 may determine that the second task may need to execute as soon as possible and may request suspension of the first task (step 555). Agent 502 may receive the request for suspension of the first task and may determine whether the first task can be suspended; Hernacki discloses identifying a first application and a second application accessing the same memory location and in response to the identifying that the first application and the second application accessing the same memory location, suspense (e.g. terminate or kill) the first application accessing the memory location in order to allow the second application access the memory location). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application mechanism of Birtwhistle in order to have incorporated the multiple application process management mechanism, as disclosed by Hernacki, into the diabetes management application mechanism of Birtwhistle since both of these mechanisms are directed to multiple application processes execution mechanisms and by incorporating the teachings of Hernacki into Birtwhistle would produce a mechanism for prioritizing application process tasks based on priority information of the application process tasks, as disclosed by Hernacki, (see Abstract and Figure 1 & 5). 

Regarding dependent claim(s) 8, the combination of Birtwhistle and Hernacki discloses the method as in claim 7. Birtwhistle further discloses wherein configuring the CGM app and the bolus calculator or medicament delivery app to have a common user interface for rendering of data from the shared database (reads on Para 0020-0026, 0042 & 0050-0053 and Fig. 1, the diabetes management application 14 includes a bolus calculator. For example, the diabetes management application 14 may receive the one or more glucose measures from the glucose meter 12. The diabetes management application 14 determines a bolus calculation based on the one or more glucose measures. The diabetes management application 14 processes the glucose measures. The diabetes management application 14 may then generate a graphical representation of the glucose measures. The diabetes management application 14 displays the graphical representation on a screen of the mobile phone 16. The mobile phone 16 may then communicate with the remote server 18. For example, the remote server 18 may transmit data to the mobile phone 16. The diabetes management application 14 can support entry, transfer, storage, display, and analysis of blood glucose data and other related health indicators).

Regarding dependent claim(s) 9, the combination of Birtwhistle and Hernacki discloses the method as in claims 7-8. Birtwhistle further discloses wherein the data from the shared database includes glucose concentration data (reads on Para 0022-0025 and Fig. 1, the remote server 18 may transmit data to the mobile phone 16. The mobile phone 16 stores the received data. The diabetes management application 14 may process the data stored within the mobile phone 16. The remote server 18 stores the one or more glucose measures in memory within the remote server 18).

Regarding dependent claim(s) 13, the combination of Birtwhistle and Hernacki discloses the method as in claim 7. Birtwhistle further discloses wherein the mobile computing device includes a smartphone, a tablet, or a wearable electronics device including a smartwatch or a smartglasses (reads on Para 0049, the diabetes management application 14 can run on smartphones, tablets, as well as other portable computing devices).

Regarding independent claim(s) 14, Birtwhistle discloses a method of running multiple apps, comprising: running a CGM app on a mobile device (reads on Para 0020-0021 & 0042 and Fig. 1, at 77 the diabetes management application 14 processes the glucose measures. The diabetes management application 14 may then generate a graphical representation of the glucose measures); and running a bolus calculator or a medicament delivery app on the mobile device (reads on Para 0020-0021 & 0026 and Fig. 1, the diabetes management application 14 includes a bolus calculator. The diabetes management application 14 determines a bolus calculation based on the one or more glucose measures). 
Although, Birtwhistle discloses a diabetes management application that runs on a portable communication device and that allows persons with diabetes to transmit blood glucose measures to a healthcare professional and receive bolus advice instruction from the healthcare professional, (see Para 0004). 
However, Birtwhistle does not appear to specifically disclose wherein detecting that the CGM app, and the bolus calculator or medicament delivery app, are experiencing crosstalk or sharing data; and upon the detecting, shutting down the CGM app, or the bolus calculator or medicament delivery app, or causing the CGM app, or the bolus calculator or medicament delivery app, to indicate an error. 
In the same field of endeavor, Hernacki discloses a method of running multiple apps while minimizing the effects of errors on either, comprising: detecting that the CGM app, and the bolus calculator or medicament delivery app, are experiencing crosstalk or sharing data (reads on Col. 4-5 Lines 50-26 and Fig. 1, process of requesting access to a resource, application 124, which is running on operating system 122 of virtual machine 120, may request to read data from resource 144. Scheduling module 132 may also receive a separate request from application 114 on virtual machine 110. Application 114 may be a video editing program requesting to access the same memory resource that application 124 needs to access; Hernacki discloses identifying a first application and a second application accessing the same memory location); and upon the detecting, shutting down the CGM app, or the bolus calculator or medicament delivery app, or causing the CGM app, or the bolus calculator or medicament delivery app, to indicate an error (reads on Col. 10 Lines 6-31 and Fig. 5, receive a request to perform the second task, determine that the second task has priority over the first task, and then determine that the first task is being executed. Scheduling module 504 may determine that the second task may need to execute as soon as possible and may request suspension of the first task (step 555). Agent 502 may receive the request for suspension of the first task and may determine whether the first task can be suspended; Hernacki discloses identifying a first application and a second application accessing the same memory location and in response to the identifying that the first application and the second application accessing the same memory location, suspense (e.g. terminate or kill) the first application accessing the memory location in order to allow the second application access the memory location).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application mechanism of Birtwhistle in order to have incorporated the multiple application process management mechanism, as disclosed by Hernacki, into the diabetes management application mechanism of Birtwhistle since both of these mechanisms are directed to multiple application processes execution mechanisms and by incorporating the teachings of Hernacki into Birtwhistle would produce a mechanism for prioritizing application process tasks based on priority information of the application process tasks, as disclosed by Hernacki, (see Abstract and Figure 1 & 5). 

Regarding dependent claim(s) 15, the combination of Birtwhistle and Hernacki discloses the method as in claim 14. Birtwhistle further discloses wherein configuring the CGM app and the bolus calculator or medicament delivery app to have a common user interface for rendering of data from the shared database (reads on Para 0020-0026, 0042 & 0050-0053 and Fig. 1, the diabetes management application 14 includes a bolus calculator. For example, the diabetes management application 14 may receive the one or more glucose measures from the glucose meter 12. The diabetes management application 14 determines a bolus calculation based on the one or more glucose measures. The diabetes management application 14 processes the glucose measures. The diabetes management application 14 may then generate a graphical representation of the glucose measures. The diabetes management application 14 displays the graphical representation on a screen of the mobile phone 16. The mobile phone 16 may then communicate with the remote server 18. For example, the remote server 18 may transmit data to the mobile phone 16. The diabetes management application 14 can support entry, transfer, storage, display, and analysis of blood glucose data and other related health indicators).

Regarding dependent claim(s) 16, the combination of Birtwhistle and Hernacki discloses the method as in claims 14-15. Birtwhistle further discloses wherein the data from the shared database includes glucose concentration data (reads on Para 0022-0025 and Fig. 1, the remote server 18 may transmit data to the mobile phone 16. The mobile phone 16 stores the received data. The diabetes management application 14 may process the data stored within the mobile phone 16. The remote server 18 stores the one or more glucose measures in memory within the remote server 18).

Regarding dependent claim(s) 20, the combination of Birtwhistle and Hernacki discloses the method as in claim 14. Birtwhistle further discloses wherein the mobile computing device includes a smartphone, a tablet, or a wearable electronics device including a smartwatch or a smartglasses (reads on Para 0049, the diabetes management application 14 can run on smartphones, tablets, as well as other portable computing devices).

Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle et al. (US 2014/0325065 A1, hereinafter Birtwhistle) in view of Hernacki et al. (US 8,424,007 B1, Hernacki), as applied in claims 7 and 14, and further in view of Kumar et al. (US 2014/0173625 A1, hereinafter Kumar). 

Regarding dependent claim(s) 10, the combination of Birtwhistle and Hernacki discloses the method as in claim 7. Although, Birtwhistle further discloses wherein displaying on a display of the mobile computing device a user interface of the CGM app including a list of at least some of the preapproved software apps including the bolus calculator or a medicament delivery app on the scheme list (reads on Para 0055 & 0063, the person with diabetes downloads an application such as the diabetes management application 14 on a mobile device such as the mobile phone 16. The application includes among other things a bolus advisor. The application program includes one or more features that require a prescription from a healthcare professional (e.g., a physician) to activate and use the feature. For example, the feature may include a bolus advisor feature). 
However, the combination of Birtwhistle and Hernacki does not appear to specifically disclose wherein receiving, at the CGM app, a link instruction to establish the inter-app data communication architecture between the CGM app and the bolus calculator or a medicament delivery app, wherein the link instruction is based on a user selection of the bolus calculator or a medicament delivery app from the list; and creating a link between the CGM app and the bolus calculator or a medicament delivery app based on the inter-app data communication architecture. 
In the same field of endeavor, Kumar discloses wherein receiving, at the CGM app, a link instruction to establish the inter-app data communication architecture between the CGM app and the bolus calculator or a medicament delivery app, wherein the link instruction is based on a user selection of the bolus calculator or a medicament delivery app from the list (reads on Para 0028-0031 and Fig. 3A-3B & 4A-4B, the mapping application 302 may provide content to a user (e.g., a local map illustrating a Mexican Cantina 304 and a Book Store within Downtown). One or more target applications, such as a menus r us application 324 and/or a food expert application 326, capable of performing the action on the entity may be presented (e.g., present 318 through the task interface 320, such as a user interface within the mapping application 302 or an external user interface, such as an operating system user interface). The task execution component 370 may be configured to receive a selection 342 of an application, such as a travel application 330 associated with a reserve table action (e.g., 328 of FIG. 3A) for the Mexican Cantina entity (e.g., a user may have selected the travel application 330 within the task interface 320 of FIG. 3A); Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario); and creating a link between the CGM app and the bolus calculator or a medicament delivery app based on the inter-app data communication architecture (reads on Para 0032 and Fig. 3A-3B & 4A-4B, the travel application 330 may be opened into a table reservation form, which may be populated with at least some information from the reserve table action context 344 and/or the restaurant entity context 346, such as Mexican Cantina as a restaurant name 352, Downtown as a restaurant location 354, and/or 555-555-5555 as a phone number 356; Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki in order to have incorporated the inter-application communication mechanism, as disclosed by Kumar, into the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki since these mechanisms are directed to multi-application processes execution management mechanisms and by incorporating the teachings of Kumar into Birtwhistle and Hernacki would produce a mechanism for facilitating inter-application communication, as disclosed by Kumar, (see Abstract and Figures 3A-3B & 4A-4B). 

Regarding dependent claim(s) 11, the combination of Birtwhistle and Hernacki discloses the method as in claim 7. Although, Birtwhistle further discloses wherein operating the CGM app in a foreground on the mobile computing device (reads on Para 0042, the diabetes management application 14 may then generate a graphical representation of the glucose measures. The diabetes management application 14 displays the graphical representation on a screen of the mobile phone 16); generating a data structure to initiate a transition from the CGM app to the bolus calculator or a medicament delivery app in the foreground, the generating including (iii) encrypting at least the payload field of the data structure (reads on Para 0061, the healthcare professional may encrypt the activation key using the same hashing algorithm used by the application); and providing at least the encrypted payload field of the data structure for the bolus calculator or a medicament delivery app (reads on Para 0062, the application uses the hashing algorithm to decrypt the activation key when entered by the person with diabetes. The hashing algorithm in the application compares the decryption result to the identifying information entered into the application by the person with diabetes and/or the identifier associated with the mobile device. If the decryption result matches the identifying information of the person with diabetes and/or the identifier associated with the mobile device, the application determines that the activation key is received from a trusted source, and the application grants access to the bolus advisor).
However, the combination of Birtwhistle and Hernacki does not appear to specifically disclose wherein generating a data structure to initiate a transition from the CGM app to the bolus calculator or a medicament delivery app in the foreground, the generating including (i) populating a scheme field of the data structure with a scheme id associated with the bolus calculator or a medicament delivery app from a scheme list stored with the CGM app, (ii) populating a payload field of the data structure with data and/or an identification where to access data in a shared file system accessible to the CGM app and the bolus calculator or a medicament delivery app; and providing the data structure to cause initiation of the bolus calculator or a medicament delivery app to the foreground. 
In the same field of endeavor, Kumar discloses wherein generating a data structure to initiate a transition from the CGM app to the bolus calculator or a medicament delivery app in the foreground, the generating including (i) populating a scheme field of the data structure with a scheme id associated with the bolus calculator or a medicament delivery app from a scheme list stored with the CGM app, (ii) populating a payload field of the data structure with data and/or an identification where to access data in a shared file system accessible to the CGM app and the bolus calculator or a medicament delivery app (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.) Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario); and providing the data structure to cause initiation of the bolus calculator or a medicament delivery app to the foreground (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.); Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki in order to have incorporated the inter-application communication mechanism, as disclosed by Kumar, into the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki since these mechanisms are directed to multi-application processes execution management mechanisms and by incorporating the teachings of Kumar into Birtwhistle and Hernacki would produce a mechanism for facilitating inter-application communication, as disclosed by Kumar, (see Abstract and Figures 3A-3B & 4A-4B). 

Regarding dependent claim(s) 12, the combination of Birtwhistle and Hernacki discloses the method as in claim 7. However, the combination of Birtwhistle and Hernacki does not appear to specifically disclose wherein receiving, by the CGM app or by the bolus calculator or a medicament delivery app, a first instruction to transition to the other of the CGM app or by the bolus calculator or a medicament delivery app; generating a data structure to initiate the transition and provide a data payload to the other app; and providing, by the CGM app or by the bolus calculator or a medicament delivery app, the data structure to cause initiation of the other app in a foreground mode of the mobile computing device. 
In the same field of endeavor, Kumar discloses wherein receiving, by the CGM app or by the bolus calculator or a medicament delivery app, a first instruction to transition to the other of the CGM app or by the bolus calculator or a medicament delivery app (reads on Para 0028-0031 and Fig. 3A-3B & 4A-4B, the mapping application 302 may provide content to a user (e.g., a local map illustrating a Mexican Cantina 304 and a Book Store within Downtown). One or more target applications, such as a menus r us application 324 and/or a food expert application 326, capable of performing the action on the entity may be presented (e.g., present 318 through the task interface 320, such as a user interface within the mapping application 302 or an external user interface, such as an operating system user interface). The task execution component 370 may be configured to receive a selection 342 of an application, such as a travel application 330 associated with a reserve table action (e.g., 328 of FIG. 3A) for the Mexican Cantina entity (e.g., a user may have selected the travel application 330 within the task interface 320 of FIG. 3A); Kumar discloses an inter-application communication mechanism that allows a user to provide a user input to a source application in order to initiate an application transition operation to a target application presented in an immersive mode); generating a data structure to initiate the transition and provide a data payload to the other app (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.); Kumar discloses an inter-application communication mechanism that allows a user to provide a user input to a source application in order to initiate an application transition operation to a target application and provide content from the source application to the target application to facilitate the completion of a task); and providing, by the CGM app or by the bolus calculator or a medicament delivery app, the data structure to cause initiation of the other app in a foreground mode of the mobile computing device (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.); Kumar discloses an inter-application communication mechanism that allows a user to provide a user input to a source application in order to initiate an application transition operation to a target application presented in an immersive mode).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki in order to have incorporated the inter-application communication mechanism, as disclosed by Kumar, into the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki since these mechanisms are directed to multi-application processes execution management mechanisms and by incorporating the teachings of Kumar into Birtwhistle and Hernacki would produce a mechanism for facilitating inter-application communication, as disclosed by Kumar, (see Abstract and Figures 3A-3B & 4A-4B). 

Regarding dependent claim(s) 17, the combination of Birtwhistle and Hernacki discloses the method as in claim 14. Although, Birtwhistle further discloses wherein displaying on a display of the mobile computing device a user interface of the CGM app including a list of at least some of the preapproved software apps including the bolus calculator or a medicament delivery app on the scheme list (reads on Para 0055 & 0063, the person with diabetes downloads an application such as the diabetes management application 14 on a mobile device such as the mobile phone 16. The application includes among other things a bolus advisor. The application program includes one or more features that require a prescription from a healthcare professional (e.g., a physician) to activate and use the feature. For example, the feature may include a bolus advisor feature). 
However, the combination of Birtwhistle and Hernacki does not appear to specifically disclose wherein receiving, at the CGM app, a link instruction to establish the inter-app data communication architecture between the CGM app and the bolus calculator or a medicament delivery app, wherein the link instruction is based on a user selection of the bolus calculator or a medicament delivery app from the list; and creating a link between the CGM app and the bolus calculator or a medicament delivery app based on the inter-app data communication architecture. 
In the same field of endeavor, Kumar discloses wherein receiving, at the CGM app, a link instruction to establish the inter-app data communication architecture between the CGM app and the bolus calculator or a medicament delivery app, wherein the link instruction is based on a user selection of the bolus calculator or a medicament delivery app from the list (reads on Para 0028-0031 and Fig. 3A-3B & 4A-4B, the mapping application 302 may provide content to a user (e.g., a local map illustrating a Mexican Cantina 304 and a Book Store within Downtown). One or more target applications, such as a menus r us application 324 and/or a food expert application 326, capable of performing the action on the entity may be presented (e.g., present 318 through the task interface 320, such as a user interface within the mapping application 302 or an external user interface, such as an operating system user interface). The task execution component 370 may be configured to receive a selection 342 of an application, such as a travel application 330 associated with a reserve table action (e.g., 328 of FIG. 3A) for the Mexican Cantina entity (e.g., a user may have selected the travel application 330 within the task interface 320 of FIG. 3A); Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario); and creating a link between the CGM app and the bolus calculator or a medicament delivery app based on the inter-app data communication architecture (reads on Para 0032 and Fig. 3A-3B & 4A-4B, the travel application 330 may be opened into a table reservation form, which may be populated with at least some information from the reserve table action context 344 and/or the restaurant entity context 346, such as Mexican Cantina as a restaurant name 352, Downtown as a restaurant location 354, and/or 555-555-5555 as a phone number 356; Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki in order to have incorporated the inter-application communication mechanism, as disclosed by Kumar, into the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki since these mechanisms are directed to multi-application processes execution management mechanisms and by incorporating the teachings of Kumar into Birtwhistle and Hernacki would produce a mechanism for facilitating inter-application communication, as disclosed by Kumar, (see Abstract and Figures 3A-3B & 4A-4B). 

Regarding dependent claim(s) 18, the combination of Birtwhistle and Hernacki discloses the method as in claim 14. Although, Birtwhistle further discloses wherein operating the CGM app in a foreground on the mobile computing device (reads on Para 0042, the diabetes management application 14 may then generate a graphical representation of the glucose measures. The diabetes management application 14 displays the graphical representation on a screen of the mobile phone 16); generating a data structure to initiate a transition from the CGM app to the bolus calculator or a medicament delivery app in the foreground, the generating including (iii) encrypting at least the payload field of the data structure (reads on Para 0061, the healthcare professional may encrypt the activation key using the same hashing algorithm used by the application); and providing at least the encrypted payload field of the data structure for the bolus calculator or a medicament delivery app (reads on Para 0062, the application uses the hashing algorithm to decrypt the activation key when entered by the person with diabetes. The hashing algorithm in the application compares the decryption result to the identifying information entered into the application by the person with diabetes and/or the identifier associated with the mobile device. If the decryption result matches the identifying information of the person with diabetes and/or the identifier associated with the mobile device, the application determines that the activation key is received from a trusted source, and the application grants access to the bolus advisor).
However, the combination of Birtwhistle and Hernacki does not appear to specifically disclose wherein generating a data structure to initiate a transition from the CGM app to the bolus calculator or a medicament delivery app in the foreground, the generating including (i) populating a scheme field of the data structure with a scheme id associated with the bolus calculator or a medicament delivery app from a scheme list stored with the CGM app, (ii) populating a payload field of the data structure with data and/or an identification where to access data in a shared file system accessible to the CGM app and the bolus calculator or a medicament delivery app; and providing the data structure to cause initiation of the bolus calculator or a medicament delivery app to the foreground. 
In the same field of endeavor, Kumar discloses wherein generating a data structure to initiate a transition from the CGM app to the bolus calculator or a medicament delivery app in the foreground, the generating including (i) populating a scheme field of the data structure with a scheme id associated with the bolus calculator or a medicament delivery app from a scheme list stored with the CGM app, (ii) populating a payload field of the data structure with data and/or an identification where to access data in a shared file system accessible to the CGM app and the bolus calculator or a medicament delivery app (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.) Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario); and providing the data structure to cause initiation of the bolus calculator or a medicament delivery app to the foreground (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.); Kumar discloses an inter-application communication mechanism between a source application and a target application thus the Office makes a note that CGM app (e.g. source application) and bolus calculator application or medicament delivery application (target application) is a particular use-scenario). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki in order to have incorporated the inter-application communication mechanism, as disclosed by Kumar, into the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki since these mechanisms are directed to multi-application processes execution management mechanisms and by incorporating the teachings of Kumar into Birtwhistle and Hernacki would produce a mechanism for facilitating inter-application communication, as disclosed by Kumar, (see Abstract and Figures 3A-3B & 4A-4B). 

Regarding dependent claim(s) 19, the combination of Birtwhistle and Hernacki discloses the method as in claim 14. However, the combination of Birtwhistle and Hernacki does not appear to specifically disclose wherein receiving, by the CGM app or by the bolus calculator or a medicament delivery app, a first instruction to transition to the other of the CGM app or by the bolus calculator or a medicament delivery app; generating a data structure to initiate the transition and provide a data payload to the other app; and providing, by the CGM app or by the bolus calculator or a medicament delivery app, the data structure to cause initiation of the other app in a foreground mode of the mobile computing device. 
In the same field of endeavor, Kumar discloses wherein receiving, by the CGM app or by the bolus calculator or a medicament delivery app, a first instruction to transition to the other of the CGM app or by the bolus calculator or a medicament delivery app (reads on Para 0028-0031 and Fig. 3A-3B & 4A-4B, the mapping application 302 may provide content to a user (e.g., a local map illustrating a Mexican Cantina 304 and a Book Store within Downtown). One or more target applications, such as a menus r us application 324 and/or a food expert application 326, capable of performing the action on the entity may be presented (e.g., present 318 through the task interface 320, such as a user interface within the mapping application 302 or an external user interface, such as an operating system user interface). The task execution component 370 may be configured to receive a selection 342 of an application, such as a travel application 330 associated with a reserve table action (e.g., 328 of FIG. 3A) for the Mexican Cantina entity (e.g., a user may have selected the travel application 330 within the task interface 320 of FIG. 3A); Kumar discloses an inter-application communication mechanism that allows a user to provide a user input to a source application in order to initiate an application transition operation to a target application presented in an immersive mode); generating a data structure to initiate the transition and provide a data payload to the other app (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.); Kumar discloses an inter-application communication mechanism that allows a user to provide a user input to a source application in order to initiate an application transition operation to a target application and provide content from the source application to the target application to facilitate the completion of a task); and providing, by the CGM app or by the bolus calculator or a medicament delivery app, the data structure to cause initiation of the other app in a foreground mode of the mobile computing device (reads on Para 0032 & 0038 and Fig. 3A-3B & 4A-4B, the task execution component 370 may pass 348 (e.g., utilizing an operating system communication model) the reserve table action context 344 and/or the restaurant entity context 346 to the travel application 330 so that the travel application 330 may be launched according to the reserve table action context 344 and/or the restaurant entity context 346. The travel application 330 may be launched in an immersive view state (e.g., full screen, etc.); Kumar discloses an inter-application communication mechanism that allows a user to provide a user input to a source application in order to initiate an application transition operation to a target application presented in an immersive mode).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki in order to have incorporated the inter-application communication mechanism, as disclosed by Kumar, into the diabetes management application and multiple application process management mechanism of Birtwhistle and Hernacki since these mechanisms are directed to multi-application processes execution management mechanisms and by incorporating the teachings of Kumar into Birtwhistle and Hernacki would produce a mechanism for facilitating inter-application communication, as disclosed by Kumar, (see Abstract and Figures 3A-3B & 4A-4B). 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 2014/0364711 A1 (Ismail et al.) discloses a health management system that includes a glucose monitoring application downloaded and embedded in a smart phone which stores results of the glucose measurements locally and/or in a personalized cloud database, (see Para 0040). 

US 8,839,266 B1 (Partridge et al.) discloses applications executing in a mobile device utilize a protocol for inter-application communication, (see Abstract and Figure 3). 

US 2007/0240166 A1 (Marappan) discloses providing inter-application communications between a publisher application and a subscriber application, (see Abstract). 

US 2016/0335002 A1 (Malkin) discloses minimize potential conflicts between two simultaneous accesses occurring within the same memory location of the storage device, (see Abstract & Para 0007). 

This is a continuation of applicant's earlier Application No. 10,980,941.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   See Non-Final rejection, mailed on 05/23/19.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434